UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-27926 ICON CASH FLOW PARTNERS L.P. SEVEN (Exact name of registrant as specified in its charter) 100 FIFTH AVENUE 4TH FLOOR NEW YORK, NEW YORK10011 (212) 418-4700 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Units of Limited Partnership Interests (Title of each class of securities covered by this Form) NONE (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) [X] Rule 12h-3(b)(1)(ii) [] Rule 12g-4(a)(1)(ii) [] Rule 12h-3(b)(2)(i) [] Rule 12g-4(a)(2)(i) [] Rule 12h-3(b)(2)(ii) [] Rule 12g-4(a)(2)(ii) [] Rule 15d-6 [] Rule 12h-3(b)(1)(i) [X] Approximate number of holders of record as of the certification or notice date:0 Pursuant to the requirements of the Securities Exchange Act of 1934, ICON Cash Flow Partners, L.P., Seven has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. DATE: July 12, 2007 ICON CASH FLOW PARTNERS L.P. SEVEN By:ICON CAPITAL CORP., its General Partner By: /s/ Michael A. Reisner Michael A. Reisner Chief Financial Officer
